MEMORANDUM DECISION
Relator, Sears Logistic Services, Inc., has filed this original action requesting that this court issue a writ of mandamus ordering respondent, Industrial Commission of Ohio ("commission"), to vacate its award of temporary total disability ("TTD") compensation to respondent Patricia M. Davis.
In accordance with Civ.R. 53 and Loc.R. 12(M) of the Tenth District Court of Appeals, this matter was referred to a magistrate of this court, who examined the evidence and issued a decision, including findings of fact and conclusions of law. Relying upon State ex rel. Kroger Co. v. Indus. Comm. (1997),80 Ohio St. 3d 483, and State ex rel. Kroger Co. v. Indus. Comm.
(1998), 82 Ohio St. 3d 231, the magistrate concluded that the multiple psychological diagnoses contained in Dr. Murphy's reports were not fatal to Ms. Davis's application for TTD compensation. Accordingly, the magistrate recommended that this court deny the requested writ of mandamus.  No party has filed objections to the magistrate's decision.
Upon examination of the magistrate's decision and an independent review of the file, we find that the magistrate has correctly determined the pertinent facts and applied the relevant law to those facts.  Thus, this court adopts the magistrate's decision as its own, including the findings of fact and conclusions of law contained therein.
In accordance with the magistrate's decision, we hereby deny the requested writ of mandamus.
Writ denied.
TYACK and DESHLER, JJ., concur.